As filed with the Securities and Exchange Commission on February 19, 2010 Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Flexsteel Industries, Inc. (Exact Name of Registrant as Specified in Its Charter) Minnesota 42-0442319 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification Number) 3400 Jackson Street Dubuque, IA 52001 (563) 556-7730 (Address of Principal Executive Offices) (Zip Code) Flexsteel Industries, Inc. 2009 Stock Option Plan (Full Title of the Plan) Timothy E. Hall Chief Financial Officer Flexsteel Industries, Inc. 3400 Jackson Street Dubuque, IA 52001 (563) 556-7730 (Name, Address, including Zip Code, and Telephone Number, including Area Code, of Agent for Service) With a copy to: J. C Anderson Gray, Plant, Mooty, Mooty & Bennett, P.A. enter 80 South Eighth Street Minneapolis, MN 55402 ( 612) 632-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of large accelerated filer, accelerated filer and smaller reporting company in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o
